Citation Nr: 0331040	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-06 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for optic atrophy of 
the left eye with vision loss and diplopia.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for pansinusitis with 
nasal polyps.

8.  Entitlement to service connection for damage to the 
fifth and seventh cranial nerves.

9.  Entitlement to service connection for a seizure 
disorder.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for chronic 
prostatitis, prostate and urinary infections, urinary tract 
blockage and non-specific urethritis.

12.  Entitlement to service connection for an epididymal 
cyst of the right testis.

13.  Entitlement to service connection for venereal disease.

14.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for scarring, vision loss, 
and damage to the fifth and seventh cranial nerves.  

15.  Entitlement to a compensable evaluation for residuals 
of a fracture of the left orbit.

16.  Entitlement to a total disability rating for individual 
unemployability based on service-connected disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

In an October 2000 decision, the Board of Veterans' Appeals 
(Board) determined that there was no clear and unmistakable 
error in (1) a March 1983 Board decision denying entitlement 
to service connection for a psychiatric disorder and 
dermatitis of the hands; (2) in a March 1984 Board decision 
denying entitlement to a compensable evaluation for 
residuals of a fractured left orbit; and (3) in a May 1988 
Board decision denying entitlement to a permanent and total 
disability rating for pension purposes.

In a separate October 2000 decision, the Board (1) 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for alcoholism and a psychiatric disorder 
including schizophrenia, a schizoaffective disorder and 
depression; (2) determined that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a skin rash; (3) denied on the merits 
the claims of service connection for optic atrophy of the 
left eye with vision loss and diplopia and pansinusitis with 
nasal polyps; (4) denied as not well grounded claims of 
entitlement to service connection for hearing loss; 
tinnitus; residuals of a traumatic nasal septal deviation; 
headaches; chronic prostatitis; prostate and urinary 
infections, urinary tract blockage and non-specific 
urethritis; an epididymal cyst of the right testis; and 
venereal disease; (5) determined that the claims of 
entitlement to service connection for a skin rash, damage to 
the fifth and seventh cranial nerves; and a seizure disorder 
were well grounded; (6) denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for scarring, 
vision loss, and damage to the fifth and seventh cranial 
nerves; (7) denied a compensable evaluation for residuals of 
a fracture of the left orbit; (8) denied a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence because 
of treatment received at a VA facility in October 1993; and 
(9) denied an effective date prior to October 14, 1992, for 
the grant of total rating for nonservice-connected pension 
purposes.  

In the remand portion of its October 2000 decision, the 
Board directed the RO to conduct additional evidentiary 
development with respect to the issues of entitlement to 
service connection for a skin rash, damage to the fifth and 
seventh cranial nerves, and a seizure disorder.  The Board 
deferred consideration of the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability pending resolution of the 
remanded issues.

The veteran appealed both of the Board's October 2000 
decisions to the U.S. Court of Appeals for Veterans Claims 
(Court).  See Appellant's Response to the Court's Order, 
dated May 14, 2001.  

While the matter was pending before the Court, the VA Office 
of General Counsel, on behalf of the Secretary, and the 
veteran's attorney filed a joint motion to remand the appeal 
to the Board on the basis that such remand was required due 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 
2000).  In a May 2001 Order, the Court granted the parties' 
motion and vacated that portion of the Board's October 2000 
decisions which (1) determined that there was no clear and 
unmistakable error in the March 1983, March 1984, and May 
1988 Board decisions; (2) determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for alcoholism and a 
psychiatric disorder including schizophrenia, a 
schizoaffective disorder and depression; (3) denied claims 
of service connection for optic atrophy of the left eye with 
vision loss and diplopia; pansinusitis with nasal polyps; 
hearing loss; tinnitus; residuals of a traumatic nasal 
septal deviation; headaches; chronic prostatitis; prostate 
and urinary infections, urinary tract blockage and non-
specific urethritis; an epididymal cyst of the right testis; 
and venereal disease; (4) denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for scarring, 
vision loss, and damage to the fifth and seventh cranial 
nerves; (5) denied a compensable evaluation for residuals of 
a fracture of the left orbit; (6) denied a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence because 
of treatment received at a VA facility in October 1993; and 
(7) denied an effective date prior to October 14, 1992, for 
the grant of total rating for nonservice-connected pension 
purposes.  The remaining portions of the Board's decisions 
were left intact.  

In an April 2002 Brief in Support of Appellant's Claims, the 
veteran's attorney indicated that the veteran wished to 
withdraw his appeal with respect to the following issues:  
(1) whether there was clear and unmistakable error in a 
March 1983 decision denying entitlement to service 
connection for a psychiatric disorder and dermatitis of the 
hands; (2) whether there was clear and unmistakable error in 
a March 1984 decision denying entitlement to a compensable 
evaluation for residuals of a fractured left orbit; (3) 
whether there was clear and unmistakable error in a May 1988 
decision denying entitlement to a permanent and total 
disability rating for pension purposes; (4) entitlement to 
an effective date prior to October 14, 1992, for the grant 
of total rating for nonservice-connected pension purposes; 
and (5) entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence.  Thus, those issues are 
no longer in appellate status.  

In a May 2002 decision, the Board (1) determined that new 
and material evidence had been submitted to reopen the 
claims of service connection for alcoholism and a 
psychiatric disorder; (2) denied service connection for a 
skin rash, optic atrophy of the left eye with vision loss 
and diplopia, hearing loss, tinnitus, pansinusitis with 
nasal polyps, residuals of a traumatic nasal septal 
deviation, damage to the fifth and seventh cranial nerves, a 
seizure disorder, headaches, chronic prostatitis, prostate 
and urinary infections, urinary tract blockage and non-
specific urethritis, an epididymal cyst of the right testis, 
and venereal disease; (3) denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for scarring, vision loss, 
and damage to the fifth and seventh cranial nerves; and (4) 
denied a compensable evaluation for residuals of a fracture 
of the left orbit.  

In its May 2002 decision, the Board also determined that 
additional development was required on the issues of 
entitlement to service connection for alcoholism and a 
psychiatric disorder.  Appellate consideration of these 
issues, as well as the issue of entitlement to a total 
disability rating for individual unemployability based on 
service-connected disability, was deferred pending 
completion of this additional development.  

The veteran duly appealed the Board's May 2002 decision to 
the Court.  While the matter was pending before the Court, 
the VA Office of General Counsel, on behalf of the 
Secretary, and the veteran's attorney filed another joint 
motion to remand the appeal to the Board.  In a March 2003 
Order, the Court granted the parties' motion and vacated 
that portion of the Board's May 2002 decision which (1) 
denied service connection for a skin rash, optic atrophy of 
the left eye with vision loss and diplopia, hearing loss, 
tinnitus, pansinusitis with nasal polyps, damage to the 
fifth and seventh cranial nerves, a seizure disorder, 
headaches, chronic prostatitis, prostate and urinary 
infections, urinary tract blockage and non-specific 
urethritis, an epididymal cyst of the right testis, and 
venereal disease; (2) denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for scarring, vision loss, 
and damage to the fifth and seventh cranial nerves; and (3) 
denied a compensable evaluation for residuals of a fracture 
of the left orbit.  The remaining portions of the Board's 
decisions were left intact.  Thus, the remaining issues in 
appellate status are as set forth on the cover page of this 
Remand.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  According to the March 2003 Joint Motion discussed 
above, the veteran has not yet received the required 
notification.  

It is also noted that in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The Federal Circuit held that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Thus, this matter 
must be addressed on remand.

In addition to these procedural requirements, the Joint 
Motion identified further evidentiary development deemed 
necessary by the parties, namely, obtaining additional VA 
medical examinations.  Here, it is noted that the record 
reveals that the RO has previously attempted to schedule the 
veteran for VA medical examinations, but he has refused to 
attend.

Again, the Board wishes to advise the veteran that under 38 
C.F.R. § 3.655 (2003), when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (VA's duty to assist is not a one way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim); Olson v. Principi, 3 Vet. App. 
480 (1992) (a claimant must be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting the claim).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should also 
advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice should also be in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The veteran should be scheduled for 
a VA examination by a dermatologist to 
determine the nature and etiology of his 
claimed skin disorder.  The claims 
folders must be provided to the examiner 
in conjunction with the examination.  
The examiner should be requested to 
review the relevant evidence of record, 
as contained in the claims folders and 
summarized in the Board's May 2002 
decision.  The examiner should identify 
any current skin disorder found on 
examination and provide an opinion as to 
whether it is at least as least as 
likely as not (50 percent greater 
likelihood) that the veteran has a 
current skin disorder which is causally 
related to his active service.  

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  In the examination report, 
the examiner should also state his 
specialty and certifications.  

3.  The veteran should be scheduled for 
a VA examination by an ophthalmologist 
to determine the nature and etiology of 
his claimed left eye optic atrophy, 
vision loss, and diplopia.  The claims 
folders must be provided to the examiner 
in conjunction with the examination.  
The examiner should be requested to 
review the relevant evidence of record, 
as contained in the claims folders and 
summarized in the Board's May 2002 
decision.  

The examiner should provide an opinion 
as to whether it is at least as least as 
likely as not (50 percent greater 
likelihood) that the veteran currently 
has left eye optic atrophy, vision loss, 
and diplopia which is causally related 
to his active service.  The examiner 
should also provide an opinion as to 
whether it is as least as likely as not 
(50 percent greater likelihood) that the 
veteran sustained scarring or vision 
loss as the result of treatment he 
received while hospitalized at a VA 
facility in October 1993. The nature of 
the veteran's condition prior and 
subsequent to the procedure in question 
should be discussed. The examiner also 
should identify all residuals of the 
service-connected left orbital fracture. 

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  In the examination report, 
the examiner should state his specialty 
and certifications.  

4.  The veteran should be scheduled for 
a VA examination by an ear, nose, and 
throat specialist to determine the 
nature and etiology of his claimed 
pansinusitis with nasal polyps.  The 
claims folders must be provided to the 
examiner in conjunction with the 
examination.  The examiner should be 
requested to review the relevant 
evidence of record, as contained in the 
claims folders and summarized in the 
Board's May 2002 decision.  

The examiner should provide an opinion 
as to whether it is as least as likely 
as not (50 percent greater likelihood) 
that the veteran currently has 
pansinusitis with nasal polyps which is 
causally related to his active service.  

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  In the examination report, 
the examiner should state his specialty 
and certifications.  

5.  The veteran should be scheduled for 
a VA examination by a neurologist to 
determine the nature and etiology of his 
claimed seizure disorder and his claimed 
damage to the fifth and seventh cranial 
nerves.  The claims folders must be 
provided to the examiner in conjunction 
with the examination.  The examiner 
should be requested to review the 
relevant evidence of record, as 
contained in the claims folders and 
summarized in the Board's May 2002 
decision.  

The examiner should provide an opinion 
as to whether it is as least as likely 
as not (50 percent greater likelihood) 
that the veteran currently has a seizure 
disorder and/or damage to the fifth and 
seventh cranial nerves which is causally 
related to his active service.  The 
examiner should also provide an opinion 
as to whether it is as least as likely 
as not (50 percent greater likelihood) 
that the veteran sustained damage to the 
fifth and seventh cranial nerves as the 
result of treatment he received while 
hospitalized at a VA facility in October 
1993. The nature of the veteran's 
condition prior and subsequent to the 
procedure in question. 

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  In the examination report, 
the examiner should state his specialty 
and certifications.  

6.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



